DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/13/2022 has been entered.

3.	Applicants claimed amendments filed on 12/02/2021 have been entered.

4.	This application has pending claim(s) 1-18.

5.	Applicants arguments filed on 12/02/2021, with respect to the rejection(s) under
35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) under
35 U.S.C. 103 have been withdrawn.
REASONS FOR ALLOWANCE
6.	The following is an examiner's statement of reasons for allowance: The instant


Prior art was found for the claims as follows:
Re. Claim 1, Hatta et al., [US Pub. No.: 2015/0077529 A1] discloses:
An inspection support device comprising: a processor configured to acquire captured image data obtained by imaging the inside of a subject with an endoscope [Image acquisition device for capturing images inside a body |Fig. 1 el 1];
detect a visual line directed to a display device that displays a captured image based on the captured image data [Visual line is detected based captured images |Fig.2 el 9 and Point O];
perform processing on the captured image data to detect a lesion site from the captured image data or to detect a lesion site from the captured image data and identify the detected lesion site [lesion is detected from captured observation images 34B |Figs. 2 el 34A-B, Fig. 3 el L]; 
Imaizumi et al., [US Patent No.: 10,863,893 B2]
and cause the display device to display a result of the processing on the captured image data by the processor [Fig. 2 el 3 L1 and L2], wherein the processor controls the processing on the captured image data on the basis of the visual line detected by the processor [display device Fig. 3 processes captured images based on detected line of sight |Fig. 2 el 3 L1 and L2].

7.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “wherein the processor determines an attention region to which an attention is paid
in the captured image data on the basis of the visual line, and controls the processing on
the attention region in the captured image data”
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 1-18 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371. The examiner can normally be reached Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488